 



Exhibit 10.3

Dear             :

Merrill Lynch & Co., Inc. (“ML & Co.”) considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. Further, the Board of Directors of ML & Co. (the “Board”)
recognizes that the possibility of a change in control exists, and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of ML & Co. and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the management of
ML & Co. and its subsidiaries (the “Company”), including yourself, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from any possible change in control of ML & Co.

In order to induce you to remain in the employ of the Company, ML & Co. agrees
that you shall receive the severance benefits set forth in this letter agreement
(this “Agreement”) in the event your employment with the Company is terminated
subsequent to a Change in Control (as defined in Section 2 hereof) under the
circumstances described below.

1.     Term of Agreement. The term of this Agreement (the “Term”) shall commence
on the date hereof and shall continue in effect through                ;
provided, however, that commencing on                 and each                
hereafter, the original Term of this Agreement shall automatically be extended
for one additional year unless, not later than                of the preceding
year, ML & Co. shall have given notice that it does not wish to extend the Term.
Notwithstanding any such notice by ML & Co. not to extend the Term, if a Change
in Control shall have occurred during the original or extended Term, the Term
shall continue in effect for a period of            (     ) months beyond the
Term in effect immediately before such Change in Control.

2.     Change in Control. No benefits shall be payable hereunder unless there
shall have been a Change in Control, as set forth below. For purposes of this
Agreement, a “Change in Control” shall mean a change in control of ML & Co. of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated

 



--------------------------------------------------------------------------------



 



under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”),whether or not ML & Co. is then subject to such reporting requirement;
provided that, without limitation, a Change in Control shall be deemed to have
occurred if:

(A)     any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any syndicate or group deemed to
be a person under Section 14(d)(2) of the Exchange Act, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of ML
& Co. representing 30% or more of the combined voting power of ML & Co.’s then
outstanding securities entitled to vote in the election of directors of ML &
Co.;

(B)     during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such period constituted the Board and any new directors, whose election by the
Board or nomination for election by ML & Co.’s stockholders was approved by a
vote of at least three quarters (3/4) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

(C)     all or substantially all of the assets of ML & Co. are liquidated or
distributed.

If ML & Co. executes an agreement, the consummation of which would result in the
occurrence of a Change in Control as described above, then, with respect to a
termination of employment, unless such termination is because of your death or
Retirement, by the Company for Cause or Disability, or by you other than for
Good Reason, occurring after the execution of such agreement (and, if such
agreement expires or is terminated prior to consummation, prior to such
expiration or termination of such agreement), a Change in Control shall be
deemed to have occurred as of the date of the execution of such agreement.

3.     Termination Following Change in Control. If any of the events described
in Section 2 hereof constituting a Change in Control shall have occurred, you
shall be entitled to the benefits provided in Subsection 4(D) hereof upon the
subsequent termination of your employment during the Term unless such
termination is due to your death, Disability, or Retirement, by the Company for
Cause, or by you other than for Good Reason.

(A)     Disability. You shall be deemed to have incurred a “Disability” upon a
determination by the insurance carrier then responsible for long-term disability
payments that you are eligible for such payments (which determination shall
require that you have been absent from the full-time performance of your duties
with the Company for six (6) consecutive months). Any question as to the
existence of your Disability upon which you and the carrier cannot agree shall
be determined by a qualified independent physician selected by you (or, if you
are unable to make such selection, by any adult member of your immediate family)
and

 



--------------------------------------------------------------------------------



 



approved by the carrier. The determination of such physician made in writing to
the carrier and to you shall be final and conclusive for all purposes of this
Agreement.

(B)     Retirement. Termination of your employment based on “Retirement” shall
mean your voluntary termination of employment on or after your fifty-fifth
(55th) birthday and your completion of ten (10) or more years of service.

(C)     Cause. Termination by the Company of your employment for “Cause” shall
mean termination upon (i) the willful and continued failure by you substantially
to perform your duties with the Company (other than any such failure resulting
from your incapacity due to physical or mental illness or from your Retirement
or any such actual or anticipated failure resulting from termination by you for
Good Reason) after a written demand for substantial performance is delivered to
you by the Board, which demand specifically identifies the manner in which the
Board believes that you have not substantially performed your duties, or
(ii) the willful engaging by you in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise. For purposes of this
Subsection, no act or failure to act on your part shall be deemed “willful”
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Company. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than three
quarters (3/4) of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in clause (i) or (ii) of the first sentence of this subsection
and specifying the particulars thereof in detail.

(D)     Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean, without your
express written consent, any of the following:

(i)     Inconsistent Duties. A meaningful and detrimental alteration in your
position or in the nature or status of your responsibilities (including those as
a director of ML & Co., if any) from those in effect immediately prior to the
Change in Control;

(ii)     Reduced Salary or Bonus Opportunity. A reduction by the Company in your
annual base salary as in effect on the date hereof or as the same may be
increased from time to time; a failure by the Company to increase your salary at
a rate commensurate with that of other key executives of the Company; or a
reduction in your annual bonus below the greater of (a) the annual bonus which
you received, or to which you were entitled, immediately prior to the Change in
Control, or (b) the average annual bonus paid to you by the Company for the
three years preceding the year in which the Change in Control occurs.

(iii)     Relocation. The relocation of the office of the Company where you are
employed at the time of the Change in Control (the “CIC Location”) to a location
which in your good faith assessment is an area not generally considered
conducive to maintaining the executive offices of a company such as ML & Co.

 



--------------------------------------------------------------------------------



 



because of hazardous or undesirable conditions including without limitation a
high crime rate or inadequate facilities, or to a location which is more that
fifty (50) miles away from the CIC Location or the Company’s requiring you to be
based more than fifty (50) miles away from the CIC Location (except for required
travel on the Company’s business to an extent substantially consistent with your
customary business travel obligations in the ordinary course of business prior
to the Change in Control);

(iv)     Compensation Plans. The failure by the Company to continue in effect
any compensation plan in which you participate, including but not limited to the
Company’s retirement program, Employee Stock Purchase Plan, 1978 Incentive
Equity Purchase Plan, Equity Capital Accumulation Plan, Canadian Capital
Accumulation Plan, Management Capital Accumulation Plan, Long-Term Incentive
Compensation Plan, limited partnership offerings, cash incentive compensation or
any other plans adopted and in effect prior to the Change in Control, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan in connection with the Change in
Control, or the failure by the Company to continue your participation therein on
at least as favorable a basis, both in terms of the amount of benefits provided
and the level of your participation relative to other participants, as existed
at the time of the Change in Control;

(v)     Benefits and Perquisites. The failure by the Company to continue to
provide you with benefits at least as favorable as those enjoyed by you under
any of the Company’s retirement, life insurance, medical, health and accident,
disability or savings plans in which you were participating at the time of the
Change in Control; the taking of any action by the Company that would directly
or indirectly materially reduce any of such benefits or deprive you of any
material perquisite enjoyed by you at the time of the Change in Control
including without limitation, the use of a car, secretary, office space,
telephones, expense reimbursement and club dues; or the failure by the Company
to provide you with the number of paid vacation days to which you are entitled
on the basis of years of service with the Company in accordance with the
Company’s normal vacation policy in effect at the time of the Change in Control;

(vi)     No Assumption by Successor. The failure of ML & Co. to obtain a
satisfactory agreement from any successor to assume and agree to perform this
Agreement, as contemplated in Section 5 hereof or, if the business of the
Company for which your services are principally performed is sold at any time

 



--------------------------------------------------------------------------------



 



after a Change in Control, the purchaser of such business shall fail to agree to
provide you with the same or a comparable position, duties, compensation and
benefits (as described in subsections (iv) and (v) above) as provided to you by
the Company immediately prior to the Change in Control; or

(vii)     No Notice. Any purported termination of your employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Subsection (E) below (and, if applicable, the requirements of Subsection
(C) above); for purposes of this Agreement, no such purported termination shall
be effective.

(E)     Notice of Termination. Any purported termination of your employment by
the Company or by you (other than for reasons of death, Disability, or
Retirement) shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 6 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

(F)     Date of Termination, Etc. “Date of Termination” shall mean (i) if your
employment is terminated for Disability, thirty (30) days after a Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30) day period), and (ii) if your
employment is terminated pursuant to Subsection (C) or (D) above or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination pursuant to Subsection
(C) above shall not be less than thirty (30) days, and in the case of a
termination pursuant to Subsection (D) above shall not be less than thirty
(30) nor more than sixty (60) days from the date such Notice of Termination is
given); provided that if within thirty (30) days after any Notice of Termination
is given the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the Date of Termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (which is not
appealable or the time for appeal therefrom having expired and no appeal having
been perfected); provided further that the Date of Termination shall be extended
by a notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence. Notwithstanding the pendency of any such dispute, the Company will
continue to pay you your full compensation in effect when the notice giving rise
to the dispute was given and continue you as a participant in all compensation,
benefit, and insurance plans and perquisites in which you were participating
when the notice giving rise to the dispute was given, until the dispute is
finally resolved in accordance with this Subsection. Amounts paid under this
Subsection are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement.

 



--------------------------------------------------------------------------------



 



4.     Compensation Upon Termination or During Disability. Following a Change in
Control upon termination of your employment or during Disability during the
Term, ML & Co. shall cause there to be provided to you the following benefits:

(A)     Disability. Upon your Disability, your benefits shall be determined in
accordance with the Company’s standard benefit and retirement programs and
compensation plans then in effect including those listed in Subsection 3(D)(iv)
hereof.

(B)     Termination for Other than Good Reason or for Cause. If your employment
shall be terminated by the Company for Cause or by you other than for Good
Reason, death or Retirement, ML & Co. shall pay you your full base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given and any amounts to be paid to you pursuant to the Company’s
standard benefit and retirement programs and compensation plans then in effect,
including those listed in Subsection 3(D)(iv), and ML & Co. shall have no
further obligations to you under this Agreement.

(C)     your employment shall be terminated for Retirement, or by reason of your
death, your benefits shall be determined in accordance with the Company’s
standard benefit and retirement programs and compensation plans then in effect
including those listed in Subsection 3(D)(iv).

(D)     Termination for Other Reasons. If your employment by the Company shall
be terminated, unless such termination is because of your death, Disability, or
Retirement, by the Company for Cause, or by you other than for Good Reason, then
you shall be entitled to the benefits provided below:

(i)     Base Salary. ML & Co. shall pay you your full base salary through the
Date of Termination at the rate in effect at the time the Notice of Termination
is given;

(ii)     Severance Payment. In lieu of any further salary payments to you for
periods subsequent to the Date of Termination, ML & Co. shall pay as severance
to you, not later than the fifth (5th) day following the Date of Termination, a
lump sum severance payment (the “Severance Payment”) equal to the lesser of
(I) 2.99 times the average of the annual compensation (“Average Annual
Compensation”) which was payable to you by the Company (or any corporation
(“Affiliate”) affiliated with the Company within the meaning of section 1504 of
the Internal Revenue Code of 1986, as amended (the “Code”), determined without
regard to section 1504(b) of the Code) and includible in your gross income for
Federal income tax purposes (or, in the event that you are not subject to U.S.
Federal Income tax, the amount that would have been included in your gross
income had you been subject to U.S. Federal Income Tax) for the five (5) taxable
years (the “Base Period”) preceding your taxable year in which a Change in
Control of ML & Co. occurred or (II) 2.99 times the average of the annual salary
which was payable to you by the Company (or an Affiliate) during the Base Period
and the annual bonus (the “Bonus”) which was payable to you by the Company (or
an Affiliate) with respect to performance during the Base Period. For purposes
of clause (I) of the first sentence of this Section 4(D)(ii), the amount of your
Average

 



--------------------------------------------------------------------------------



 



Annual Compensation shall be determined in accordance with temporary or final
regulations promulgated under section 280G(d) of the Code. Unless a different
method of calculating your Average Annual Compensation is prescribed by such
regulations, if you were not employed by the Company (or an Affiliate) during
the entire Base Period, your Average Annual Compensation shall be the lesser of
(a) the average of your annual compensation for the complete taxable years
during the Base Period during which you were employed by the Company or (b) the
average of your annual compensation for both complete and partial taxable years
during the Base Period during which you were so employed, determined by
annualizing any compensation (other than nonrecurring items) includible in your
gross income for any partial taxable year or (c) the annual average of your
total compensation for the Base Period during which you were so employed,
determined by dividing such total compensation by the number of whole and
fractional taxable years included in the Base Period. In computing your Average
Annual Compensation, compensation payable to you by the Company (or an
Affiliate) shall include every type and form of compensation includible in your
gross income in respect of your employment by the Company (or an Affiliate),
including compensation income recognized as a result of your exercise of stock
options or sale of the stock so acquired, except to the extent otherwise
provided in temporary or final regulations promulgated under section 280G(d) of
the Code. For purposes of clause (II) of the first sentence of this
Section 4(D)(ii), Bonus shall include (a) any annual cash bonus awarded under
the Company’s Variable Incentive Compensation Program or any similar or
successor program thereto (including any amounts of cash bonus awarded with
respect to performance during the Base Period but deferred for payment in
subsequent years) and (b) the grant value (calculated for a particular grant as
specified in the record of such grant filed with the minutes of the meetings of
the Management Development and Compensation Committee, or any successor
committee thereto, of the Merrill Lynch & Co., Inc. Board of Directors) of any
annual award of restricted stock, restricted units, stock options or any other
non-cash bonus compensation awarded with respect to performance during the Base
Period under the Equity Capital Appreciation Plan, the Long-Term Incentive
Compensation Plan or any similar or successor plans thereto. In the event that
any portion of your compensation is not subject to U.S. Federal Income Tax
during the Base Period, all such compensation shall be deemed to be subject to
U.S. Federal Income tax for the purpose of making the calculations set forth in
this Section 4(d(ii).

(iii)     Legal Fees and Expenses. ML & Co. shall also pay to you all legal fees
and expenses incurred by you as a result of such termination (including all such
fees and expenses, if any, incurred in contesting or disputing

 



--------------------------------------------------------------------------------



 



any such termination or in seeking to obtain or enforce any right or benefit
provided by this Agreement).

(iv)     Supplemental Retirement Benefits. In addition to the benefits to which
you are entitled under any pension plan or any annuity payable pursuant to the
termination of any pension plan or any payment due under any 401(k) savings,
pension or retirement program, ML & Co. shall pay you, not later than the fifth
(5th) day following the Date of Termination, a cash amount equal to the
retirement contribution that you would have been eligible to receive from the
Company under the terms of the ML & Co. retirement program, consisting of the
Retirement Accumulation Plan, the Employee Stock Ownership Plan and any
applicable company contributions to the 401(k) Savings & Investment Plan or
other similar plan (without regard to any amendment to such retirement program
made subsequent to the Change in Control and on or prior to the Date of
Termination, which amendment adversely affects in any manner the computation of
retirement benefits thereunder), or any successor program or plan that may be in
effect at the time of the Change in Control, determined as if you were fully
vested thereunder and has continued (after the Date of Termination) to be
employed for an additional twenty-four (24) months at your highest annual rate
of compensation during the twelve (12) months immediately preceding the Date of
Termination for purposes of determining your basic contributions and any
applicable supplemental contributions. In addition to the payment made by ML &
Co. pursuant to the foregoing sentence, ML & Co. shall pay you an amount
sufficient to cover the income taxes, if any, that accrue solely by virtue of
your receipt of such payment.

(v)     Other Benefits. ML & Co. will pay you, not later than the fifth (5th)
day following the Date of Termination, a lump sum in lieu of continued benefits,
as follows:

Medical

24 times the monthly cost to an employee of coverage for medical insurance
pursuant to the provisions of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) whether or not you are eligible for COBRA
benefits. You may elect COBRA coverage, if then available, for a period of
18 months following the Date of Termination and, if then available, elect to
convert to an individual policy, if these elections are made within the
appropriate time frames. In the event you are not eligible under the provisions
of COBRA, you will receive 24 times the monthly cost to ML & Co. or its relevant
affiliate of coverage for medical insurance for you and your dependents under
the ML & Co. policy, and you may elect and apply such amount to the premiums
required for you to remain a participant in such policy, if permitted in
accordance with its terms.

 



--------------------------------------------------------------------------------



 



Life Insurance

Two times the annual cost to convert your basic non-contributory Merrill Lynch
Group Insurance to a one year term policy. No payment shall be made to replace
supplemental contributory coverage.

Disability Insurance

Six times the dollar amount accrued annually by ML & Co. for your basic
long-term disability insurance plus four times your current annual premium for
coverage under ML & Co.’s supplemental long-term disability program.

Business Travel Accident, and Accidental Death and Dismemberment

Two times your current annual premium for coverage under ML & Co.’s Business
Travel Accident and Accidental Death and Dismemberment insurance.

Any calculations required to be made under this Section 4(D)(v) shall be made by
the Company in a fair and equitable manner that the Company, in its sole
discretion, may select. In addition to the payments made by ML & Co. pursuant to
this Section 4(D)(v), ML & Co. shall pay you an amount sufficient to cover the
income taxes, if any, that accrue solely by virtue of your receipt of such
payments (except for any payment with respect to life insurance benefits that
would have been taxable under Section 79 of the Internal Revenue Code of 1986,
as amended, if you had remained an employee of ML & Co.).

(vi)     Employee Benefit Plans. You shall be entitled to receive all benefits
payable to you under the Company’s standard benefit and retirement programs and
compensation plans not otherwise specifically provided for in Subsection 4(D),
including those listed in Subsection 3(D)(iv).

(E)     No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in this Section 4 by seeking other employment or otherwise,
nor shall the amount of any payment of benefit provided for in this Section 4 be
reduced by any compensation earned by you as the result of employment by another
employer or by any retirement benefits received after the Date of Termination.

(F)     Reduction of Payments In Certain Cases. Notwithstanding anything herein
to the contrary, if any amounts due to you under this Agreement and any other
plan or program of ML & Co. constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), and the amount of the parachute payment,
reduced by all federal, state and local taxes applicable thereto, including the
excise tax imposed pursuant to Section 4999 of the Code, is less than the amount
you would receive if you were paid three times your “base amount” (as defined in
Section 280G(b)(3) of the Code), less $1.00, reduced by all federal, state and
local taxes applicable thereto, then the aggregate of the amounts constituting
the

 



--------------------------------------------------------------------------------



 



parachute payment shall be reduced to an amount that will equal three times your
base amount less $1.00. The provisions of this Section 4(F) shall be applied to
you and any amounts received or to be received by you as if all such amounts
were subject to U.S. Federal Income taxes, including Section 280G of the Code.
The determinations to be made with respect to this subsection 4(F) shall be made
by an accounting firm (the “Auditor”) jointly selected by ML & Co. and you and
paid by ML & Co. The Auditor shall be a nationally recognized United States
public accounting firm that has not during the two years preceding the date of
its selection acted, in any way, on behalf of ML & Co. or any of its
subsidiaries. If you and ML & Co. cannot agree on the firm to serve as the
Auditor, then you and ML & Co. shall each select one accounting firm and these
two firms shall jointly select the accounting firm to serve as the Auditor. If a
determination is made by the Auditor that a reduction in the aggregate of all
payments due to you upon a Change in Control is required by this subsection
4(F), you shall have the right to specify the portion of such reduction, if any,
that will be made under this Agreement and each plan or program of ML & Co. If
you do not so specify within sixty (60) days following the date of a
determination by the Auditor pursuant to the preceding sentence, ML & Co. shall
determine, in its sole discretion, the portion of such reduction, if any, to be
made under this Agreement and each plan or program of ML & Co.

5.     Successors; Binding Agreement. (A) Assumption By Successor. ML & Co. will
require any successor (whether direct or indirect, by purchaser, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of ML & Co. to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that ML & Co. would be required to
perform it if no such succession had taken place. Failure of ML & Co. to obtain
such assumption and agreement prior to the effectiveness of any such succession
shall be a breach of this Agreement and shall entitle you to compensation from
ML & Co. in the same amount and on the same terms as you would be entitled
hereunder if you had terminated your employment for Good Reason following a
Change in Control, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “ML & Co.” shall mean ML & Co. as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

(B)     Enforceability By Beneficiaries. This Agreement shall inure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If you should die while any amount would still be payable to you
hereunder if you had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
your devisee, legatee or other designee or, if there is no such designee, to
your estate.

6.     Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
                    , Merrill Lynch & Co., Inc.,                     , with a
copy to the                     ., or to you at the address set forth on the
first page of this Agreement or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 



--------------------------------------------------------------------------------



 



7.     Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in
writing. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in this Agreement and this Agreement
shall supersede all prior agreements, negotiations, correspondence, undertakings
and communications of the parties, oral or written, with respect to the subject
matter hereof. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York applicable
to contracts entered into and performed in such State.

8.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

9.     Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

10.   Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in New York in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that you shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

 



--------------------------------------------------------------------------------



 



11.   No Contract of Employment. Nothing in this Agreement shall be construed as
giving you any right to be retained in the employ of the Company.

12.   Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the parties to this Agreement.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to ML & Co. the enclosed copy of this letter which will then
constitute our agreement on this subject.

              Sincerely,
 
            MERRILL LYNCH & CO., INC.
 
       
 
       

  By    

       
 
       
 
       
 
       
 
       
Agreed to as of the            day of           ,           
   
 
       
 
       
 
                 

 